Citation Nr: 0929830	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  04-33 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation is excess of 10 percent 
for degenerative joint disease (DJD) of the lumbar spine at 
L3-L4 and L5-S1 with herniated nucleus pulposus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1983 to 
December 2003.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Winston-Salem, North Carolina 
that, in pertinent part, granted service connection for the 
Veteran's DJD of the lumbar spine at L3-L4 and L5-S1 with 
herniated nucleus pulposus and assigned a noncompensable 
rating for this disability.  During the course of this appeal 
the Veteran's initial rating for this disability was 
increased to 10 percent effective the day after his release 
from active duty, representing a partial grant of the benefit 
sought on appeal.  The Veteran seeks a higher rating. 

This case was previously remanded by the Board in April 2007.  
The additional development prescribed therein having been 
completed, this case was returned to the Board for appellate 
disposition.


FINDING OF FACT

The Veteran's DJD of the lumbar spine at L3-L4 and L5-S1 with 
herniated nucleus pulposus is not characterized by limitation 
of forward flexion of the lumbar spine to 60 degrees or less; 
a combined range of motion of the lumbar spine of 120 degrees 
or less; muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal contour; abnormal kyphosis; or 
ankylosis.  The Veteran does not experience incapacitating 
episodes due to intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the disability of the lumbar spine have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic 
Codes 5003, 5242, 5243. (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

Here, the above cited notice requirements were satisfied by 
an August 2003 letter that was sent to the Veteran by the RO.  
In this letter, issued prior to the rating decision, the RO 
explained what was necessary in order to establish service 
connection for a claimed disability, informed the Veteran of 
its duty to assist him in substantiating his claims under the 
VCAA and the effect of this duty upon his claims, and 
explained what information and evidence must be submitted by 
the Veteran.  This information was also provided in a letter 
dated in April 2007 that was sent to the Veteran by the 
RO/AMC after the Board's April 2007 remand of this matter.

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which the Court held that VCAA 
notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.  The April 2007 post-remand VCAA letter that was 
sent to the Veteran adequately explained how VA assigns 
disability ratings and effective dates.  The Veteran's claim 
was subsequently readjudicated in a January 2009 rating 
decision that increased the Veteran's initial rating for his 
DJD of the lumbar spine to 10 percent as well as in a 
Supplemental Statement of the Case (SSOC) that was issued on 
the same date.  Therefore, any pre-decisional notice error 
was cured.

The Board is also aware of the decision of the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court addressed specific notification 
requirements that apply when a Veteran claims that an 
increase in an existing evaluation is warranted.  However, 
the Court there stressed the difference between claims for 
increased compensation, which center primarily on evaluating 
an increase in the severity of a disability that is already 
service connected, and initial claims for disability 
compensation, which are generally focused on substantiating 
service connection through evidence of an in service 
incident, a current disability, and a nexus between the two.  
Since the instant case concerns the propriety of an initial 
evaluation, it is distinguishable from the situation 
addressed by the Court in Vazquez-Flores.  In any event, the 
Veteran's representative showed that he had actual knowledge 
of the requirements for a higher evaluation for DJD of the 
lumbar spine; he cited the applicable provisions of the 
rating schedule in his post-remand brief dated in July 2009.  
Thus, any error in this regard was harmless.  See id at 46.

For the reasons set forth above, the Board finds that VA 
provided adequate notice to the Veteran in accordance with 
the requirements of the VCAA.

In addition to its duty to notify the Veteran, VA also must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the 
current appeal, VA has of record evidence including service 
treatment records, Tricare treatment records, private 
treatment records, and the Veteran's statements.  Three VA 
examinations were provided in connection with this claim:  
The Veteran was provided a pre-discharge examination, he was 
re-examined in May 2007 in accordance with the instructions 
set forth in the Board's April 2007 remand, and he was again 
reexamined in December 2008 after additional Tricare and 
private treatment records were obtained.  

The Board finds that the VA satisfied its duty to assist the 
Veteran.  Additionally, the Board finds that the RO/AMC 
substantially complied with the instructions set forth in the 
April 2007 Board remand.

II. Initial Rating

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the claim and appellate process. See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  
The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The Veteran's lumbar spine was first examined by VA at a 
contracted pre-discharge examination in August 2003.  At that 
time, the Veteran reported that he experienced intermittent 
back spasms and pain.  He had an MRI in January 2003 which 
showed some DJD around the L3-L4 and L5-S1 region with a 
small but broad based herniated nucleus pulposus.  There was 
no impingement on the nerve root, and the Veteran denied 
radicular symptoms. 

Upon examination of the thoracolumbar spine, there were no 
unusual bony changes or abnormal curvatures.  The range of 
motion of the thoracolumbar spine was normal and without 
pain.  It was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or inccoordination.  Straight 
leg raises were negative.  An x-ray of the lumbar spine 
showed a normal spine.  The examiner diagnosed DJD of the L3-
L4 and L5-S1 region with a small but broad based herniated 
nucleus pulposus with no residuals on examination.  He also 
reported that there was evidence of intervertebral disc 
syndrome, but that there had been no incapacitating episodes 
referable to this disorder within the past 12 months.  

The Veteran's lumbar spine was reexamined by VA in May 2007.  
At that time, the Veteran reported that his back started 
hurting one day in 1999 while he was running and since that 
time he had back problems.  He reported that his back was 
sore all of the time and that his pain increased throughout 
the day.  The Veteran assessed his pain level as moderate and 
constant, without radiation.  He reported weekly flare ups 
with activity that lasted for "hours" and were alleviated 
by changing positions.  He cannot perform activities 
involving bending during flare ups.  The Veteran also 
reported a history of muscle spasms, weakness, stiffness, and 
decreased range of motion.  He did not report any 
incapacitating episodes of intervertebral disc syndrome.

Upon examination, there was no objective evidence of muscle 
spasm, atrophy, guarding, or weakness of the muscles of the 
spine.  There was some pain with motion and some tenderness 
on the right side.  The Veteran's posture, head position, and 
gait were normal and symmetrical.  There was no abnormal 
spinal curvature or ankylosis.  Strength in the hips, knees, 
ankles, and toes was full.  Sensation in the lower 
extremities was intact.  The Veteran's reflexes were 
hypoactive.

The range of motion of flexion of the Veteran's thoracolumbar 
spine was 0 to 75 degrees with pain that began and ended at 
45 degrees.  The Veteran could extend his spine from 0 to 25 
degrees with pain at 25 degrees of extension.  He could 
laterally flex his spine to 30 degrees bilaterally, with pain 
at 30 degrees of lateral flexion of the left and pain that 
began and ended at 25 degrees on the right.  The Veteran 
could laterally rotate his spine to 30 degrees bilaterally, 
with pain that began and ended at 20 degrees on the left and 
30 degrees on the right.  There was no additional loss of 
range of motion on repetitive use of the joint.  There was 
pain with repetitive use.  X-rays of the spine showed a 
normal spine.  The examiner diagnosed DJD of the lumbar spine 
at L3-L4 and L5-S1 with broad based central herniation which 
was established by a 2002 MRI.

The Veteran did not report any lost time from work due to his 
low back disability.  There were no significant effects on 
his occupation.  The examiner assessed the Veteran's low back 
disability as moderately affecting his ability to perform 
chores, shopping, and engage in sports, exercise, and 
recreational activities.  He assessed this disability's 
effects on the Veteran's ability to travel and toilet as 
mild, and assessed that it had no effect on the Veteran's 
ability to bathe, dress, groom, or feed himself.  The Veteran 
reported that he used to be a long distance runner but that 
his back pain and knee problems now prevented him from 
engaging in this activity.  He also reported that his back 
hurt after playing golf.  

The Veteran's spine was reexamined by the same VA examiner in 
December 2008.  At that time the Veteran reported low back 
pain that onset in 1999 while he was running and became 
progressively worse since that time.  He treated his pain 
with Motrin (ibuprofen) and Tylenol as needed and had an 
injection for his low back pain.  He also had physical 
therapy that was focused on training regarding stretching 
exercises.  The Veteran reported a history of pain, fatigue, 
and decreased motion but no stiffness, weakness, or spasms.  
The Veteran described his low back pain as a constant, 
moderate dull soreness without radiation.  He reported that 
it got worse after sitting or riding in a car. He reported 
weekly flare ups that lasted hours and which occurred after 
sitting for a long time or bending frequently.  They were 
alleviated by stretching.  During flare ups, the Veteran 
reported that his ability to bend was limited.  There was no 
limitation on his ability to walk if he was allowed to 
proceed at his own pace.  He did not have any incapacitating 
episodes of intervertebral disc syndrome.  He was never 
hospitalized due to his low back disability.

Upon examination, the Veteran's gait, posture, and head 
position were normal and symmetrical.  There was no abnormal 
spinal curvature.  There was no objective evidence of spasm, 
atrophy, guarding, tenderness, or weakness.  There was 
evidence of pain with motion.  The Veteran's strength in his 
hips, knees, ankles, and toes was normal.  Sensation in the 
upper and lower extremities was normal.  The Veteran's 
reflexes were also normal.  

The Veteran could flex his spine from 0 to 70 degrees, with 
pain beginning at 30 degrees; extend his spine from 0 to 30 
degrees with pain beginning at 10 degrees; laterally flex his 
spine to 25 degrees bilaterally; and laterally rotate his 
spine to 30 degrees bilaterally.  

The Veteran did not report any time lost from work due to his 
low back disability.  The examiner assessed the Veteran's DJD 
of the lumbar spine as having no significant effect on his 
employment.  He assessed the functional effects of this 
disability on the Veteran's ability to exercise and travel as 
mild, and assessed it to have no effect on the Veteran's 
ability to perform chores, shop, engage in sports or 
recreational activities, or to feed, bathe, dress, toilet, or 
groom himself.  The examiner noted that the Veteran was no 
longer able to run.  However, he reported that the Veteran's 
knee disabilities prevented him from engaging in other 
sports.  The Veteran also had to take frequent breaks when 
driving long distances and had to get up and move around at 
times at work to stretch his back.  

The Veteran's Tricare treatment records and private treatment 
records reference complaints of low back pain and limited 
motion of the lumbar spine.  However, they do not document 
ranges of motion that were limited beyond what was reported 
in the VA examination reports.  

In a January 2005 letter, the Veteran reported that he 
experienced low back pain that varied in intensity depending 
on his activities.  He reported that he had to attend various 
medical and chiropractic appointments, take medication, and 
learn stretching exercises as a result of his low back pain.  

The Veteran's DJD of the spine can be rated pursuant to 
Diagnostic Code 5003, which provides that this disability 
will be rated on the basis of the limitation of motion of the 
affected joint.  However, if the limitation of motion is 
noncompensable, a rating of 10 percent will be assigned for 
each major joint group or group on minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent rating will be assigned for x-ray 
evidence of the involvement of 2 or more major joint groups 
or 2 or more minor joint groups and a 20 percent rating will 
be assigned where there are occasional incapacitating 
exacerbations in addition to the above described x-ray 
evidence of arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Pursuant to 38 C.F.R. § 4.71a's general rating formula for 
diseases and injuries of the spine, a 10 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
limited to 61 to 85 degrees; forward flexion of the cervical 
spine limited to 31 to 40 degrees; combined range of motion 
of the lumbar spine limited to 121 degrees to 235 degrees; 
combined range of motion of the cervical spine limited to 171 
to 335 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or spinal 
contour; or a vertebral body fracture with loss of 50 percent 
of more of the height.  A higher rating is assigned for a 
greater degree of limitation of motion, muscle spasm or 
guarding that is severe enough to result in an abnormal gait 
or abnormal contour of the spine, or ankylosis.  The criteria 
set forth in the general rating formula for diseases and 
injuries of the spine are applied with or without symptoms 
such as pain, stiffness, or aching in the area of the spine 
affected by residuals of injury or disease. 38 C.F.R. 
§ 4.71a, Codes 5242, 5243.

The Veteran does not meet the criteria for a higher 
disability rating under the above criteria.  There is no 
evidence of an abnormal gait, abnormal spinal contour, 
ankylosis, or a range of motion of the lumbar spine that is 
limited to 60 degrees of forward flexion or less or a 
combined range of motion that is limited to 170 degrees or 
less.  While the Veteran reported that he experienced pain on 
forward flexion that began and ended at 45 degrees and that 
began at 30 degrees at his May 2007 and December 2008 
examinations, respectively, he was nonetheless able to 
achieve 75 degrees of forward flexion at the May 2007 
examination and 70 degrees of forward flexion at the December 
2008 examination.  The disability at issue is not a cervical 
spine disability so the criteria pertinent to limitation of 
motion of the cervical spine are inapplicable herein and, in 
any event, there is no evidence of limitation of the cervical 
spine that is limited to 30 degrees or less of forward 
flexion or a combined range of motion of the cervical spine 
that is limited to 170 degrees or less.  Furthermore, even if 
the alternative criteria for rating arthritis without 
evidence of limitation of motion were to be applied, a higher 
rating could not be awarded because there is no evidence of 
occasional incapacitating exacerbations of the Veteran's DJD 
of the lumbar spine.  Application of the criteria for rating 
intervertebral disc syndrome based on incapacitating episodes 
likewise would not yield a higher rating because there is no 
evidence that the Veteran experiences incapacitating 
episodes.  See 38 C.F.R. § 4.71a, Code 5243.

The Board finds that the Veteran's symptoms do not present 
such an exceptional disability picture as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also 
Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the schedular evaluation is inadequate).  The 
Veteran's low back pain and limitation of motion of the 
lumbar spine are contemplated in the currently assigned 10 
percent rating.  There is no evidence of factors such as 
marked interference with employment or frequent periods of 
hospitalization.  The Veteran did not report any time lost 
from work as a result of his DJD of the lumbar spine and he 
was never hospitalized for this disability.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

An initial rating in excess of 10 percent for degenerative 
joint disease (DJD) of the lumbar spine at L3-l4 and L5-S1 
with herniated nucleus pulposus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


